Title: From Thomas Jefferson to John Todd?, 28 January 1780
From: Jefferson, Thomas
To: Todd, John



Sir
Wmsburg. Jany. 28th. 1780

By Colo. Legras I have written to Colo. Clarke fully as to the military affairs in the Western department. Among other things  I have advised him to withdraw to the Eastern side of the Ohio all the forces not absolutely necessary to sustain the Spirits of the Inhabitants of the Illinois, and for their real defence.
This necessity has been inforced by the impossibility of our supporting an armed force where our paper money is not current. We have no hard money among us, and are not able to establish in Europe funds sufficient to cloathe and arm our Soldiers. This puts it out of our power to pay hard money Debts with bills, and renders it necessary to press you to purchase nothing beyond the Ohio which can be done without, or which may be got from the Eastern side where paper money will pay for it.
The establishment of a post at the mouth of Ohio which will take place this summer will be a convenience to the Trade of the Illinois and near enough to furnish them aid. Should any tribe of indians commit hostilities against them, Colo. Clarke will of course take on him the war, and endeavour to chastize them. We are in hopes you are endeavouring to introduce our Laws and form of Government among the people of Illinois as far as their temper and disposition will admit. I am satisfied of the difficulties attending this and the address necessary. We wish for their own good to give them full participation of the benefits of our free and mild Government. It is also essentially necessary that all who are parts of the same body politic should be governed by the same laws: and the time to introduce this identity of laws with least inconvenience to themselves, is while they are few. Nothing else can so perfectly incorporate them into the general American body.
I find that the Justices of the peace appointed among them [ex]pect to be paid. This not being the practice under our laws, there is no provision for it. Would it not be expedient to restrain these appointments to a very small number, and for these (if it be necessary) to require small contributions either from the litigants or the people at large, as you find would be most agreeable. In time I suppose even this might be discontinued. The Clerks and Sheriffs perhaps may be paid as with us, only converting Tobacco fees into their worth in peltry. As to the rules of decision and modes of proceeding I suppose ours can be only gradually introduced. It would be well to get their Militia disciplined by calling them regularly together according to our usage. However all this can only be recommended to your Discretion.
